

117 HRES 716 RH: Providing for consideration of the bill (H.R. 2119) to amend the Family Violence Prevention and Services Act to make improvements; providing for consideration of the bill (H.R. 3110) to amend the Fair Labor Standards Act of 1938 to expand access to breastfeeding accommodations in the workplace, and for other purposes; providing for consideration of the bill (H.R. 3992) to amend the Age Discrimination in Employment Act of 1967 to prohibit employers from limiting, segregating, or classifying applicants for employment; relating to consideration of the Senate amendment to the House amendment to the bill (S. 1301) to provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans; and for other purposes.
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 38117th CONGRESS1st SessionH. RES. 716[Report No. 117–137]IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 2119) to amend the Family Violence Prevention and Services Act to make improvements; providing for consideration of the bill (H.R. 3110) to amend the Fair Labor Standards Act of 1938 to expand access to breastfeeding accommodations in the workplace, and for other purposes; providing for consideration of the bill (H.R. 3992) to amend the Age Discrimination in Employment Act of 1967 to prohibit employers from limiting, segregating, or classifying applicants for employment; relating to consideration of the Senate amendment to the House amendment to the bill (S. 1301) to provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2119) to amend the Family Violence Prevention and Services Act to make improvements. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 117–15, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit.2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Education and Labor or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.4.All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived.5.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3110) to amend the Fair Labor Standards Act of 1938 to expand access to breastfeeding accommodations in the workplace, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill, modified by the amendment printed in part C of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees; (2) the further amendments described in section 6 of this resolution; and (3) one motion to recommit.6.After debate pursuant to section 5 of this resolution, each further amendment printed in part D of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. All points of order against the further amendments printed in part D of the report of the Committee on Rules are waived.7.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3992) to amend the Age Discrimination in Employment Act of 1967 to prohibit employers from limiting, segregating, or classifying applicants for employment. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 117–14 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees; (2) the further amendments described in section 8 of this resolution; and (3) one motion to recommit.8.After debate pursuant to section 7 of this resolution, each further amendment printed in part E of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. All points of order against the further amendments printed in part E of the report of the Committee on Rules are waived.9.The House hereby concurs in the Senate amendment to the House amendment to the bill (S. 1301) to provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans.10.(a)At any time through the legislative day of Friday, October 22, 2021, the Speaker may entertain motions offered by the Majority Leader or a designee that the House suspend the rules as though under clause 1 of rule XV with respect to multiple measures described in subsection (b), and the Chair shall put the question on any such motion without debate or intervening motion.(b)A measure referred to in subsection (a) includes any measure that was the object of a motion to suspend the rules on the legislative day of July 26, 2021, September 29, 2021, October 19, 2021, October 20, 2021, October 21, 2021, or October 22, 2021, in the form as so offered, on which the yeas and nays were ordered and further proceedings postponed pursuant to clause 8 of rule XX.(c)Upon the offering of a motion pursuant to subsection (a) concerning multiple measures, the ordering of the yeas and nays on postponed motions to suspend the rules with respect to such measures is vacated to the end that all such motions are considered as withdrawn.11.House Resolution 188, agreed to March 8, 2021 (as most recently amended by House Resolution 667, agreed to September 21, 2021), is amended by striking “October 27, 2021” each place it appears and inserting (in each instance) “November 18, 2021”.October 12, 2021Referred to the House Calendar and ordered to be printed